748 N.W.2d 880 (2008)
Richard M. GOODMAN and Goodman, Lister & Peters, P.C., Plaintiffs-Appellants,
v.
Marjorie J. DAHRINGER, as Personal Representative of the Estate of Douglas Koster, Defendant-Appellee.
Docket No. 134696. COA No. 273680.
Supreme Court of Michigan.
May 29, 2008.
By order of March 21, 2008, the Court of Appeals was directed to "provide an explanation . . . of why it has jurisdiction over this case, given its procedural history." The Court of Appeals "advises that upon an opportunity to reconsider the July 2007 motion for reinstatement this Court would deny the July 11, 2007, motion for reinstatement for failure to establish `mistake, inadvertence, or excusable neglect' under MCR 7.217(D)." On order of the Court, the explanation having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals reinstating the defendant's appeal, and we REMAND this case to the Court of Appeals for entry of an order dismissing the defendant's appeal.